          Case 3:21-cv-00045-APG-WGC Document 19 Filed 01/25/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 R.F. MACDONALD CO. and CLEAVER-                          Case No.: 3:21-cv-00045-APG-WGC
    BROOKS, INC.,
 4                                                         Order Setting Hearing on Motion for
             Plaintiffs                                       Temporary Restraining Order
 5
    v.                                                                   [ECF No. 3]
 6
    SIERRA BOILER SERVICE, INC., et al.,
 7
             Defendants
 8
           The plaintiff’s motion for temporary restraining order (ECF No. 3) is set for a
 9
   videoconference hearing on Thursday, February 4, 2021 at 3:00 p.m. PST. No witness testimony
10
   will be taken at that hearing. Details on how to access the hearing will be provided by separate
11
   order. The scheduling of that hearing is contingent upon the plaintiff timely serving the
12
   appropriate papers upon the defendants as described below.
13
           The defendants may file responses to the motion for temporary restraining order by
14
   February 2, 2021.
15
           It appears from the record that the plaintiffs have served the defendants with the
16
   complaint and the motion. I order the plaintiffs to provide copies of this order to the defendants
17
   (or their counsel if known) by email, fax, hand delivery, or other means to provide notice in
18
   adequate time to allow them to respond and to attend the hearing. The plaintiff shall file proof of
19
   such service by January 29, 2021.
20
           DATED this 25th day of January, 2021.
21

22
                                                        ANDREW P. GORDON
23
                                                        UNITED STATES DISTRICT JUDGE
